Title: From George Washington to Colonel Morgan Lewis, 6 April 1778
From: Washington, George
To: Lewis, Morgan



Sir.
Head Quarters [Valley Forge] 6th April 1778.

As the Services of Colonel Hay Deputy Quarter master, from the present appearance of things will probably be very little wanted in the Station in which he is at present, and will certainly be of considerable utility in this Army—You will order him to join it with all possible dispatch, unless from any reason which is unknown or does not occur to me, the general Service will essentially suffer by it. I am Sir Your most obedt Servt.
